DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on April 15, 2021, the rejections of claims 1-13 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on January 15, 2021 have been withdrawn.
This application is in condition for allowance except for the presence of claims 15-20 directed to an Invention non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 15-20.

Reason for Allowance
Claims 1, 3-14, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the PCB further comprises two or more solder pads disposed in the two or more cutouts, respectively, and wherein the end portions are soldered to a respective solder pad.
Claim 7 recites a first magnet adapted to be coupled to the integrated circuit package or the heat spreader to align the heat spreader relative to the integrated circuit package.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 3, 6, 8-14, 21 and 22 variously depend from claim 1 or 7, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        April 23, 2021